Citation Nr: 1453482	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1989 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD.  The Veteran appealed the denial in this decision, and the matter is now before the Board.  The RO in St. Petersburg, Florida certified this appeal to the Board and it has jurisdiction over the Veteran's claims file.

The Veteran testified before a Veteran's Law Judge (VLJ) sitting at the RO in St. Petersburg, Florida in January 2011.  Since then, the VLJ who presided over the hearing has retired.  The Veteran was notified of this fact via a letter dispatched on October 3, 2014, and he was informed that he has the option to have another hearing before a different VLJ.  The letter also informed him that if he does not respond within 30 days from the date of the letter, the Board will assume that he does not want another hearing and will proceed accordingly.  To date, the Veteran has not submitted a request for a new hearing.  Thus, the Board finds it appropriate to proceed in adjudicating this appeal.

This case was previously before the Board in June 2011 where the Board addressed the Veteran's entitlements to service connection for a bilateral knee disability and PTSD.  In a September 2014 informal hearing presentation, the Veteran's representative lists "entitlement to service connection for a bilateral knee disability" as one of the questions at issue in this present appeal.  The Board notes that the June 2011 Board decision denied service connection for that issue, and remanded the service connection claim for PTSD to the RO for additional development.  The record does not reveal that the Veteran appealed the bilateral knee claim, and, thus, the only issue before the Board is the PTSD claim.  As discussed in more detail below, the Board finds that there has been substantial compliance with its June 2011 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, the Board finds that due process requires that the Veteran's appeal be REMANDED again to the Agency of Original Jurisdiction (AOJ) for further development.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of a claimed in-service stressor at Fort Knox, Kentucky, when a grenade round exploded in a military motor park and the ensuing blast injured approximately a dozen soldiers, including his best friend, a Sergeant [redacted].  Veteran has consistently stated that he rushed to the disaster scene and provided assistance to his friend and others.  However, the evidence of record is less consistent as to when this incident occurred.

The Veteran's service personnel qualification record shows that after his service in Saudi Arabia he was stationed at Fort Knox from March 1991 to February 1995, with a short tour to Fort Stewart, Georgia in 1993.

The Veteran filed the present claim to service connection for PTSD in March 2007.  In a July 2007 stressful incident record, he reported two in-service stressors, namely, that an M203 round went off in a motor pool injuring 13 soldiers, including his best friend, Sergeant [redacted], and that a friendly F-16 locked onto his position during service.

In a March 2007 VA mental health note, the Veteran reported that he has had mental problems since 1991 when a fellow soldier attempted to blow up his whole platoon, including his best friend and 12 other soldiers.  In another March 2007 VA mental health note, the physician noted that the Veteran had PTSD as a result of major trauma while stationed in Kentucky where a disgruntled soldier tried to blow up his unit.

In a June 2007 VA PTSD mental health evaluation, a VA psychologist diagnosed the Veteran with PTSD and assigned a Global Assessment Function score of 45.  The psychologist noted a history of major trauma during his military service, including a major stressor when an explosion at Fort Knox injured his best friend.

The Board notes several additional mental health notes and other medical records throughout 2007 that mention, report, or associate the Veteran's mental health with PTSD.  Likewise, several Social Security Administration (SSA) medical records identify and diagnose PTSD as a disorder affecting the Veteran.

In July 2009, the Veteran submitted a copy of a May 3, 1994 decision of the U.S. Army Court of Military Review (39 M.J. 1043; 1994 CMR LEXIS 134) which purports to document facts about the alleged explosion at Fort Knox.  However, while this decision recites some of the facts associated with the Fort Knox explosion, it does not reveal the date when the incident occurred. 

During the January 2011 Board hearing, the Veteran testified that the Fort Knox explosion occurred in October 1991 and he submitted another copy of the May 3, 1994 decision of the U.S. Army Court of Military Review.  He also clarified that his other stressor was an incident during Operation Desert Storm where he and a group of soldiers were mistakenly targeted by a friendly F-16 fighter jet, and that incident scared him tremendously. 

In a December 2011 mental health case manager note, the Veteran reported that he was seeking PTSD compensation for an event that occurred in 1991 or 1992 where an improvised explosive device detonated at Fort Knox at the hands of a fellow army soldier, and he was the first to respond.  He stated that he was not sure of the year in which the explosion occurred.  Furthermore, in a February 2012 psychiatry note, he reported that the explosion occurred in 1991 at Fort Knox and that he often relives the witnessing of the explosion.  However, in a February 2013 psychiatry note, he stated that he often thinks about the trauma he was exposed to in 1992 at Fort Knox.

In June 2011, the Board issued a decision remanding the Veteran's PTSD claim to the RO in order to obtain and associate with the Veteran's claims file complete records of all mental health treatment and evaluation for PTSD from the Leesburg, Florida VA clinic.  Additionally, the Board directed the RO to contact all pertinent military authorities and the Joint Services Records Research Center (JSRRC) to verify the Veteran's alleged stressor, specifically, a grenade round explosion in a military motor park at Fort Knox, Kentucky, in October 1991 in which the ensuing blast injured many soldiers, including the Veteran's best friend, a Sergeant [redacted].  Moreover, the Board stated in directive 4 that the RO should arrange for the Veteran to undergo a VA psychiatric examination after all available records and/or responses received had been associated with the claims folder. 

In September 2011, the RO requested that the JSRRC search for records of a grenade round explosion in a military motor park at Fort Knox, KY in October 1991 in which the ensuing blast injured many soldiers, including the Veteran's best friend, Sergeant [redacted].  In October 2011, the JSRRC responded that it was unable to document the incident described by the Veteran.  JSRRC's search did discover an incident involving a grenade where one person was hurt at Fort Knox on November 27, 1991, but this incident did not match the Veteran's description of the explosion related to his PTSD.  Additional searches of the US Army Combat Readiness/Safety Center and the US Army Crime Records Center did not produce any new documentation for the October 1991 timeframe. 

After obtaining and associating records of all mental health treatment and evaluations for PTSD from the Leesburg, Florida VA clinic, and reviewing the responses from the JSRRC and other records repositories, the Appeals Management Center (AMC) issued a supplemental statement of the case in which it denied service connection for the Veteran's PTSD.  The AMC reasoned that since the Veteran's in-service stressor, i.e., the Fort Knox explosion from October 1991, could not be corroborated, the Veteran should not be scheduled for a VA psychiatric examination.  

In a September 2014 informal hearing presentation, the Veteran's representative alleged that VA did not comply with directive 4 of the June 2011 Board decision because it did not schedule the Veteran for a VA psychiatric examination.  The Board notes that directive 4's use of the word "should" did not create a requirement that the RO arrange a VA psychiatric examination in every instance, but rather it created a permissive instruction to arrange such an examination if the circumstances warranted it.  Thus, the Board finds that the RO substantially complied with its June 2011 remand directives, even in the absence of scheduling a VA psychiatric examination.  See Stegall, 11 Vet. App. 268 (1998).  Moreover, the Board determines that this present remand decision and its directives will cure any perceived procedural defaults by the RO.

In view of the several differing statements by the Veteran concerning the exact year of the alleged explosion at Fort Knox and the 1994 decision of the U.S. Army Court of Military Review (39 M.J. 1043; 1994 CMR LEXIS 134) which purports to document facts about the alleged explosion at Fort Knox but does not state the exact date of the incident, the Board finds that the RO should undertake a new effort to verify the Veteran's alleged stressor of a grenade round explosion in a military motor park at Fort Knox, Kentucky in which the ensuing blast injured approximately 12 soldiers, including a Sergeant [redacted].  Moreover, given the evidence of record, the Board determines that the proper timeframe for this inquiry should be October 1992 and November 1992.  Thus, the RO should contact all pertinent military authorities and the JSRRC, as appropriate, to verify the facts of reported injuries to soldiers, including Sergeant [redacted], from an explosion at Fort Knox, Kentucky in October 1992 and November 1992.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all pertinent military authorities and the JSRRC, as appropriate, to verify the Veteran's alleged stressor, a grenade round explosion in a military motor park at Fort Knox, Kentucky, in October 1992 and November 1992 in which the ensuing blast injured approximately 12 soldiers, including the Veteran's best friend, a Sergeant [redacted]. 

2.  Associate with the claims file all records and responses from all pertinent military authorities and the JSRRC.  All efforts to obtain records from all pertinent military authorities and the JSRRC should be fully documented.  All facilities from which records are requested should provide a negative response if the records are not available.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002) and 38 C.F.R. § 3.159(c) (2014).

3.  Following the above developments, if any new evidence warrants it, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any PTSD, and their relationship, if any, to military service and any incident thereof, to specifically include the reported stressor of an explosion at Fort Knox, Kentucky that injured the Veteran's best friend, Sergeant [redacted].  

After reviewing the entire claims file, the examiner should state whether the Veteran's current PTSD is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to any in-service incident, to specifically include the reported stressor of an explosion at Fort Knox, Kentucky from October 1992 and November 1992 that injured approximately 12 soldiers, including the Veteran's best friend, a Sergeant [redacted].  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.  In reaching an opinion, the examiner should review the service and post-service records, including the Veteran's documented medical history and all lay evidence of record. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing all indicated developments, readjudicate the claim to service connection for PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



